UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUSTINA JOUNGSOON KIM,
                           Plaintiff,
                    -against-                                       1:21-CV-3710 (LTS)

SONYA Y. BRYANT; NENOOCH LLC;                                     ORDER OF DISMISSAL
WILLIAM NORIS,
                           Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff Justina Joungsoon Kim, of Scarsdale, Westchester County, New York, sues:

(1) Sonya Y. Bryant, (2) Nenooch LLC (“Nenooch”), and (3) William Noris. 1 Plaintiff does not

specify the basis for the Court’s subject matter jurisdiction to consider her claims. She seeks the

return of $15,880 in bank wire transfers that she made to the defendants’ bank accounts. Plaintiff

alleges that Bryant’s mailing address is in Pennsylvania, Nenooch’s mailing address is in New

Jersey, and that Noris’s home is in Texas. (ECF 2, at 4, 6.) She also alleges that the defendants

are citizens of Pennsylvania and New York, and that Nenooch is incorporated and has its

principal place of business in New Jersey. (Id. at 3.)




       1
          Under Rule 5.2(a)(2) of the Federal Rules of Civil Procedure, a court submission must
refer to a person’s birth date by referring only to the person’s birth year. And under Rule
5.2(a)(4) of the same rules, a court submission must refer to a financial account number by
referring only to the account number’s last four digits. Plaintiff’s complaint refers to the
complete birth date of one of the defendants, and she has attached to it documents revealing
complete financial account numbers belonging to all of the defendants. The Court has therefore
asked the Clerk of Court to restrict electronic access to the complaint to a “case-participant only”
basis.
        By order dated June 30, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth below, the Court

dismisses this action for lack of subject matter jurisdiction.

                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).

                                         BACKGROUND

        Plaintiff’s complaint is not very clear. Plaintiff seems to allege that between December

17, 2019, and January 9, 2020, she was the victim of a “web scam” that originated in Turkey and

Syria. (ECF 2, at 5.) Plaintiff also alleges the following: In November 2019, Plaintiff

encountered Noris’s personal internet profile. Noris expressed his love for Plaintiff and asked her

to pay “for his release from [the] U.S. Military.” (Id.) Noris told Plaintiff that he was serving in

the United States military as a surgeon and was being paid $60,000 per month. Plaintiff did not

initially respond to Noris’s request. Noris then emailed to Plaintiff “his bankbook balance,”

which totaled over $23 million. Noris said he would return any payment Plaintiff made as soon

as he arrived in New York.


                                                  2
       Between December 17, 2019, and January 9, 2020, Plaintiff arranged for six separate

bank wire transfers in the following amounts: $985; $2,035; $2,035; $7,285; $1,035; and

$2,535. 2 Plaintiff seeks the return of those funds that she transferred, which she values at

$15,880.

                                          DISCUSSION

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court’s

jurisdiction is available only when a “federal question” is presented or, when a plaintiff asserts

claims under state law under the Court’s diversity jurisdiction, when the plaintiff and the

defendants are citizens of different states and the amount in controversy exceeds the sum or

value of $75,000.

       “‘[I]t is common ground that in our federal system of limited jurisdiction any party or the

court sua sponte, at any stage of the proceedings, may raise the question of whether the court has

subject matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.




       2
         Plaintiff has attached to her complaint copies of bank documents that show the
following bank wire transfers from her accounts to the accounts of the defendants: (1) $920 to
Sonya Y. Bryant on December 17, 2019; (2) $7,250 to Nenooch on December 21, 2019;
(3) $2,000 to Sonya Y. Bryant on December 24, 2019; (4) $2,000 to Sonya Y. Bryant on
December 31, 2019; (5) $1,000 to Sonya Y. Bryant on January 3, 2020; and (6) $2,500 to Sonya
Y. Bryant on January 9, 2020. (ECF 2, at 9-14.)


                                                  3
574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative.”).

A.      Federal question jurisdiction

        To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal question jurisdiction, without any facts demonstrating a federal law claim, does not create

federal question jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996).

        Plaintiff alleges no facts that suggest that any of her claims arise under federal law. Thus,

this Court lacks federal question jurisdiction to consider Plaintiff’s claims.

B.      Diversity jurisdiction

        To establish the Court’s diversity jurisdiction, a plaintiff must first show that she and the

defendants are citizens of different states. See 28 U.S.C. § 1332(a)(1); Wis. Dep’t of Corr. v.

Schacht, 524 U.S. 381, 388 (1998) (“A case falls within the federal district court’s ‘original’

diversity ‘jurisdiction’ only if diversity of citizenship among the parties is complete, i.e., only if

there is no plaintiff and no defendant who are citizens of the same State.”). For diversity

purposes, an individual is a citizen of the State where she is domiciled, which is defined as the

place where she “has [her] true fixed home . . . and to which, whenever [s]he is absent, [s]he has

the intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000)

(internal quotation marks and citation omitted). An individual “has but one domicile.” Id. And “a


                                                   4
limited liability company [ – an ‘LLC,’ such as Nenooch –]. . . takes the citizenship of each of its

members.” Bayerische Landesbank, N.Y. Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49

(2d Cir. 2012).

       There is a second component to diversity jurisdiction − the amount in controversy must

be in excess of the sum or value of $75,000. See § 1332(a). The sum claimed by a plaintiff will

control if it is made in good faith. See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.

283, 288 (1938). The Court can dismiss a complaint for failing to plead that the amount in

controversy exceeds the sum or value of $75,000, but only if there is “a legal certainty from the

complaint that the plaintiff cannot recover sufficient damages to invoke [diversity] jurisdiction.”

Zacharia v. Harbor Island Spa, Inc., 684 F.2d 199, 202 (2d Cir. 1982); see Ochoa v. Interbrew

Am., Inc., 999 F.2d 626, 629 (2d Cir. 1993) (“[I]n determining whether a challenged

jurisdictional amount has been met, district courts are permitted only to assess the allegations in

a complaint and not the validity of any asserted defenses.”).

       Plaintiff, a citizen of New York State, alleges that at least one defendant is also a citizen

of New York State. Thus, the parties are not diverse. But even if the parties were diverse,

Plaintiff fails to allege facts showing that her claims satisfy the jurisdictional amount for a

diversity action – an amount in excess of the sum or value of $75,000. Plaintiff seeks the return

of only $15,880. Accordingly, the Court lacks diversity jurisdiction to consider Plaintiff’s claims,

and the Court dismisses this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

                                          CONCLUSION

       The Court dismisses this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).




                                                  5
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         Plaintiff has consented to electronic service of court documents. (ECF 4.)

SO ORDERED.

Dated:     July 6, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                 6
